Devens, J.
There was evidence that would authorize a finding by the jury that the plaintiff was performing his duty to aid in raising the oven door in the usual and customary way, and in the manner which would enable him to do it most efficiently. Even if he could have stood a little out from under the weights, by the fall of one of which he was injured, he could not then have pulled so well, and he had a right to believe that they were so secured that no danger was incurred by him therefrom. Nor is the fact that the laborers, of whom the plaintiff was one, endeavored to raise the door without waiting for the foreman, who had gone for a bar to pry it up, to be treated as showing a want of due care on his part.
There remains the question whether there was any evidence of negligence on the part of the defendant. That the S hook, by the rupture of which the injury occurred, was defective, was clearly proved. The master does not warrant to the workman the safety of the appliances, but he is obliged to use all reasonable care consistent with the nature and extent of his business that such appliances are proper and suitable. He is not responsible for hidden defects that could not have been 'discovered on the most careful inspection. Ladd v. New Bedford Railroad, 119 Mass. 412. Holden v. Fitchburg Railroad, 129 Mass. 268, 277. The testimony of Morrison, that the hook now looked as if there was a break previously to the main break, —of Harvey, that “ if a man made a careful examination of the hook, after making it, he might possibly, or if a man familiar with hooks examined it, he might perhaps, have discovered the flaw which caused the accident, but these flaws would not be visible on an ordinary inspection,” — the fact that there was actually a visible crack or *431flaw in the hook above the flaw at the place of rupture, and that, as testified, iron will usually break in the weakest spot, — taken together, tended to show that a careful inspection would have revealed the weakness of the hook.

Exceptions overruled. ■